                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    DOWNTOWN ACTION TO SAVE HOUSING, CASE NO. C18-0138-JCC
10                            Plaintiff,                  MINUTE ORDER
11               v.

12    MIDLAND CORPORATE TAX CREDIT XIV,
      et al.,
13
                              Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulation and proposed order
18
     regarding amending the deadline for disclosing certain expert reports (Dkt. No. 30). Finding
19
     good cause, the Court ENTERS the parties’ stipulation as follows:
20
            The deadline for Plaintiff’s disclosure of rebuttal expert report(s) shall be two weeks
21
     from the date of the Court’s order on the parties’ Motions for Summary Judgment, or no later
22
     than February 4, 2019.
23
            //
24
            //
25

26


     MINUTE ORDER
     C18-0138-JCC
     PAGE - 1
 1              DATED: December 14, 2018.
                                         WINTHROP & WEINSTINE, P.A.
 2

 3                                       By: /s/ David A. Davenport
                                         By: /s/ Quin C. Seiler
 4                                            David A. Davenport, MN Bar No.: 285109,
                                              admitted pro hac vice
 5                                            Quin C. Seiler, MN Bar No: 396699,
                                              admitted pro hac vice
 6                                            225 South Sixth Street, Suite 3500
 7                                            Minneapolis, MN 55402
                                              Ph: (612) 604-6716
 8                                            Email: ddavenport@winthrop.com
                                                        qseiler@winthrop.com
 9                                            Attorneys for Plaintiff DASH
10                                       PETERSON RUSSELL KELLY PLLC
11
                                         By: s/ Michael T. Callan
12                                            Michael T. Callan, WSBA# 16237
                                              10900 NE 4th Street, Suite 1850
13                                            Bellevue, WA 98004
                                              Telephone: (425) 462-4700
14                                            Fax: (425) 451-0714
                                              E-Mail: mcallan@prklaw.com
15
                                             Attorneys for Plaintiff DASH
16

17
                                         PEPPLE CANTU SCHMIDT PLLC
18
                                         By: s/ Gretchen J. Hoog
19                                            Gretchen J. Hoog, WSBA 43248
                                              Pepple Cantu Schmidt PLLC
20                                            1000 Second Avenue, Suite 2950
21                                            Seattle, WA 98104
                                              Email: ghoog@pcslegal.com
22                                           Attorneys for Defendants

23

24
          //
25
          //
26


     MINUTE ORDER
     C18-0138-JCC
     PAGE - 2
 1        DATED this 14th day of December 2018.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0138-JCC
     PAGE - 3
